Citation Nr: 0939074	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for diabetes mellitus. 

4. Entitlement to service connection for atrial fibrillation, 
to include as secondary to posttraumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for a hiatal hernia. 

6.  Entitlement to service connection for esophageal 
problems.

7.  Entitlement to service connection for a chronic headache 
disability, to include as secondary to PTSD.

8.  Entitlement to service connection for a chronic rash.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 
1991.  He also had additional service with the Army National 
Guard from 1993 to 2004, which included periods of active 
duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and July 2006 decisions rendered 
by the North Little Rock, Arkansas Regional Office (RO) of 
the Department of Veterans Affairs (VA).

Evidence was received from the Veteran after the appeal had 
been certified to the Board.  As such evidence was 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration, appellate review may proceed at the 
present time.

The issues of entitlement to service connection for atrial 
fibrillation and chronic headaches, to include as secondary 
to PTSD; service connection for diabetes mellitus, a hiatal 
hernia, a chronic rash, and esophageal problems are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations from September 1990 to April 1991.

2.  Nephrolithiasis, claimed as kidney stones, was not 
incurred in or aggravated by service; nor is it a qualifying 
chronic disability that cannot be attributed to any known 
clinical diagnosis.

3.  Hemorrhoids had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for 
nephrothiliathias, claimed as kidney stones, are not met.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009).

2.  Hemorrhoids were incurred due to active service.  38 
U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran received initial VCAA notice by way of February 
2004 correspondence.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  
A letter sent in October 2006 provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.

The only deficiency with regard to notice in this case is 
some of the VCAA notice was received following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in the October 2007 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claims.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records and VA and 
private medical treatment records.  The Board is unaware of 
any identified records that remain outstanding.  The Veteran 
was not afforded a VA examination in connection with his 
claim for kidney stones.

As noted below, kidney stones did not manifest during active 
service, and there is no evidence of complaint or treatment 
for kidney stones until several years after active service.  
There also is no medical evidence of record that links a 
chronic kidney stone disability to service.  As such, an 
examination is not required.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Service department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203, limiting the type of evidence accepted to verify 
service dates.

For Veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf Veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for 'direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness. Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii). 

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Nephrolithiasis, claimed as kidney stones

The Veteran claims that he is entitled to service connection 
for nephrolithiasis, claimed as kidney stones.  He avers that 
his kidney stones were caused by inhalation of toxic paint 
fumes.

Service treatment records from the Veteran's active military 
service are negative for complaint or diagnoses of kidney 
stones.  

Medical records from the Veteran's period of Army National 
Guard reserve service include a September 1995 Report of 
Medical History, upon which the Veteran denied any past or 
present problem with kidney stones.  On an April 2000 Report 
of Medical History, the Veteran reported private medical 
treatment for kidney stones in June 1996 and November 1998.  
A report from a periodic examination in February 2002 
reflects a history of kidney stones in 1994 and 1995.  

Post-service private medical records show treatment for 
kidney stones on February 28, 1999, after the Veteran 
presented with a complaint of left flank pain.  The clinical 
assessment was passed, left renal calculus.  Additional notes 
show treatment for kidney stones on February 8, 2002 and 
October 4, 2002, with a diagnosis of probable neprholithiasis 
rendered on the latter date.  

Service personnel records show that the Veteran had ACDUTRA 
service from February 4, 1999 to February 5, 1999.  He did 
not have any periods of ACDUTRA service in February 2002 or 
October 2002. 

At an April 2008 hearing, the Veteran testified that his 
kidney stones first manifested during active duty reserve 
service, possibly sometime in 1996.

Analysis

Inasmuch as the Veteran's DD 214 shows that he served in 
Southwest Asia from September 1990 to April 1991, he is a 
Persian Gulf War Veteran within the meaning of the applicable 
statute and regulation.  Thus, the initial question is 
whether service connection is warranted for kidney stones on 
a presumptive basis due to undiagnosed illnesses.

Kidney stones do not constitute a 'qualifying chronic 
disability' under the provisions of 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).  This disability has a known clinical 
diagnosis, thus it does not constitute an 'undiagnosed 
illness.'  Accordingly, presumptive service connection under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  
Service connection will therefore be analyzed on a direct 
basis.  

The evidentiary record includes diagnoses of kidney stones 
and probable nephrolithiasis.  Thus, a current disability has 
been established.  

An in-service injury or disease has not been established.  As 
the Veteran testified, kidney stones did not manifest during 
active military service, but rather during his period of 
National Guard service.  Based upon the available medical 
records and the National Guard personnel records, it is clear 
that the Veteran was not diagnosed or treated for kidney 
stones during a period of ACDUTRA service.  

The Board also observes that there is no competent medical 
evidence of a nexus between the current disability of 
nephrolithiasis, claimed as kidney stones, and active duty 
military service.  

The Veteran has cited to information on the Environmental 
Protection Agency (EPA) website which purportedly shows that 
exposure to cadmium is a possible cause of kidney stones.  He 
contends that he was exposed to cadmium by painting 
helicopter blades and exposure to burning fossil fuels in 
service.  The Board notes, however, that generic medical 
literature, which does not apply medical principles regarding 
causation or etiology to the facts of an individual case, 
does not provide competent evidence to satisfy the nexus 
element for an award of service connection.  See Sacks v. 
West, 11 Vet. App. 314 (1998).  

The Board also notes that medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case however, there is no supporting opinion 
from any medical professional that relates a current 
disability manifested by recurrent kidney stones, to any 
aspect of military service, including exposure to cadmium 
compounds.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for kidney stones because the medical 
evidence indicates that this disability did not have its 
onset during active duty service.  In addition, there is no 
competent medical evidence or opinion which links the current 
kidney stones to military service.  Thus, because the 
preponderance of the evidence is against the claim, service 
connection must be denied.

Hemorrhoids

Service treatment records reflect that the Veteran was found 
to have a small external hemorrhoid, non-thrombosed and 
asymptomatic during a June 1988 flight examination.  

Medical records from the Veteran's National Guard service 
include a report from an April 2000 periodic examination, 
which indicated the presence of external hemorrhoids at the 
eight o'clock and eleven o'clock positions.  A report from 
another periodic examination in February 2002 shows that the 
Veteran had hemorrhoids in 1991, but the current rectal 
examination was normal.  A May 2001 clinic progress note 
indicates that a physical examination was positive for rectal 
bleeding.  

In written statements submitted to VA, and in testimony 
provided at his 2008 hearing, the Veteran reported that his 
hemorrhoids first manifested during active duty service, and 
that they have continued since that time.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements.  It 
is clear that the Veteran was diagnosed with and treated for 
hemorrhoids during and after active service.  He testified on 
appeal that he has suffered from chronic hemorrhoids ever 
since active service.  The Veteran is competent to testify as 
to having hemorrhoids and to report a continuity of symptoms.  
In the absence of any competent evidence to the contrary, the 
Board concludes that service connection is warranted for 
chronic hemorrhoids.  


ORDER

Service connection for kidney stones is denied.

Service connection for hemorrhoids is granted.


REMAND

The Veteran contends he is entitled to service connection for 
atrial fibrillation and for a chronic headache disability, to 
include as secondary to his Persian Gulf service, or 
alternatively, to his service-connected PTSD.  He also 
contends that he is entitled to service connection for 
diabetes mellitus, a chronic rash, a hiatal hernia, and 
esophageal problems, to include as secondary to his Persian 
Gulf service.

Post-service medical records, including treatment records 
from the Army National Guard, show diagnoses of atrial 
fibrillation, headaches, and esophageal problems (variously 
diagnosed as Barrett's Esophagus, hypertensive lower 
esophageal sphincter with multiple dilations, and unexplained 
dysphagia).  Additional private treatment records also 
include diagnoses of irritable bowel syndrome (IBS) and 
severe gastroesophageal reflux disease (GERD).  The National 
Guard records show that the Veteran was diagnosed with poison 
ivy of the hands and fingers; infected shins (caused by 
friction from rubber boots); and cellulitis, right lower leg.  
Both episodes of treatment occurred during periods of ACDUTRA 
service.

At his hearing, the Veteran testified that he continues to 
have a recurring rash, affecting mostly his arms and shins.  
He also testified that his headaches, atrial fibrillation; 
and esophageal problems, all began during his service in the 
Gulf and have continued since.  

The Veteran was diagnosed with diabetes mellitus in June 
2003, during a period of INACDUTRA National Guard service.  
In written statements submitted in support of his claim, the 
Veteran indicated that during his Gulf service, he and other 
service members wore flea collars around their wrists and 
ankles to keep insects off their bodies.  He contends that 
this exposure to pesticides containing Dioxin caused his 
diabetes mellitus.  In the alternative, he contends that he 
may have developed diabetes mellitus from anthrax 
vaccinations received in service or exposure to radiation.  

In May 2007 correspondence, Dr. S. B. (a private 
cardiologist) noted that the Veteran had current disorders 
which included cardiac problems, atrial fibrillation, 
diabetes, and hypertension.  He opined that it was as likely 
as not; that the Veteran's multiple disorders could have been 
caused by his "exposures" during his Persian Gulf tour.

In a September 2006 progress note K. C., PhD., a private 
clinical psychologist, indicated that it was possible the 
Veteran had 'undiagnosed illnesses' that included 
tachycardia, esophageal difficulties, and diabetes (with no 
known family history and in spite of being in excellent 
physical condition), and some symptoms consistent with IBS.  
In a November 2006 progress note, Dr. K.C. again identified 
current health problems of atrial fibrillation, diabetes and 
esophageal difficulties.  He stated noted that while in the 
Persian Gulf conflict, the Veteran was exposed to many 
chemicals and indicated that "[W]ith all the possible 
varieties of chemicals, I cannot help but wonder of this is 
an underlying cause to all of the above-mentioned 
difficulties."

Inasmuch as the Veteran's DD 214 shows that he served in 
Southwest Asia from September 1990 to April 1991, he is a 
Persian Gulf War Veteran within the meaning of the applicable 
statute and regulation.  Therefore, service connection for 
the claimed disabilities could possibly be established under 
38 C.F.R. § 3.317.  In addition, the Veteran reports that he 
has been diagnosed as having irritable bowel syndrome and 
testified that his VA providers have told him that his hiatal 
hernia and esophageal problems might be related to that 
condition.

The Veteran has not been provided with appropriate VA 
examinations to ascertain whether any of the current 
conditions for which he seeks service connection are at least 
as likely as not etiologically related to service; his 
service-connected PTSD; or whether they constitute a 
qualifying chronic undiagnosed illnesses under 38 C.F.R. § 
3.317.  As such, VA examinations and opinions are required in 
this case.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2009)

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining 
evidence by seeking medical records of his 
treatment at VA medical facilities and 
medical records from private providers for 
whom the Veteran supplies medical waivers.  
Associate any evidence obtained with the 
claims folder.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the Veteran's diabetes mellitus, atrial 
fibrillation, hiatal hernia, esophageal 
problems, headaches, and skin problems.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be made 
available to and reviewed by the examiner.  
The examiner should diagnose any pertinent 
condition, and in doing so, much rule in 
or exclude a diagnosis of a known clinical 
diagnosis to explain the Veteran's 
reported headaches, esophageal problems, 
hiatal hernia, skin rash and atrial 
fibrillation.  The examiner must also rule 
in or exclude a diagnosis of irritable 
bowel syndrome, and if that condition is 
diagnosed, must state whether the 
Veteran's esophageal and/or hiatal hernia 
conditions are related to that disorder.  
The examiner must also state whether it 
was at least as likely as not that his 
diabetes mellitus had its onset in service 
or developed within one year of his 
discharge from service, as well as opine 
as to whether it is at least as likely as 
not that his diabetes mellitus is related 
to active military service, to include 
exposure to pesticides or other chemical 
exposure therein.  The examiner should 
consider the available medical evidence 
and the Veteran's report of a continuity 
of symptomatology since service.  The 
rationale for all opinions expressed 
should be provided in  a legible report.  

3.  Thereafter, readjudicate the appeal.  
If any sought benefit is denied, issue the 
Veteran a supplemental statement of the 
case.  After the Veteran has been given an 
opportunity to respond, the claims file 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


